DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/28/2021 without traverse of Group I, Species I-1, claims 1-2 & 4-9 for further examination. Claims 3 & 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/05/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	As regards to claim 1, line 5 recites “a processing fluid”, however line 3 previously recites “a processing fluid”, thus it is unclear whether they are the same processing fluid or different processing fluids and if they are different processing fluids then which one is all the subsequent recitations of “the processing fluid” referencing. For examination purposes, examiner is interpreting “a processing fluid” in line 5 as “the processing fluid”. To correct this problem, amend line 5 to recite “the processing fluid”.
Claims 2 & 4-9 are rejected at least based on their dependency from claim 1.

Allowable Subject Matter
7.         Claims 1-2 & 4-9 would be allowable if amended to overcome the current rejections under 35 U.S.C. 112(b) above.  Claims 1-2 & 4-9 would be allowable because the closest prior arts of record, Goshi et al. (US 2017/0256397 A1) & Nakamori et al. (JP2014-101241 A), do not disclose or suggest “a controller configured to control at least the supercritical fluid producing apparatus, wherein when a pressure increase is performed within the processing container by using the processing fluid, the controller determines a first supply rate at which the processing fluid is supplied to the processing container based on a target time during which the pressure increase is performed, an amount of the processing fluid required for the pressure increase and a density of the processing fluid” as recited in claim 1.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717